            Case 3:20-cr-10033-JAH Document 20 Filed 03/16/21 PageID.37 Page 1 of 2
                                                                 r--------·------···-                          ,>,.,n, \
                                                                                                               ~:'~': ~;j J          .,,       ~ '•}
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           !:(     9   A~•.1,-   'i'"""', ,,, •. J



                                    UNITED STATES DISTRICT Co                                                        M/~R l G2021
                                           SOUTHERN DISTRICT OF CALIFORNIA I                             6rnK u,,          ul~ ·           ,,c 1. ;,.:;,,rn·
                                                                                                   SOUTH;=.R/\! Dis·.--l~IC-1 o_r i;~_"i!::()RNIJ\
             UNITED STATES OF AMERICA                                JUDGMENT IN A ciffiVII-lli/.AL.CASE....-~_})E'~.2Y
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November 1, 1987)
      JORGE ALBERTO JIMENEZ-VELARDE (1)
                                                                        Case Number:        3:20-CR-10033-JAH

                                                                     Jessica Janet Oliva
                                                                     Defendant's Attorney
REGISTRATION NO.               08238-508
•·
THE DEFENDANT:
~ admitted guilt to violation ofallegation(s) No.           1

 D was found guilty in violation of allegation(s) No.
                                                          - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1                     nv 1, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED !bat tbe defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by !bis
judgment are fully paid. If ordered to pay restitution, the defendant shall notify tbe court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     March 15, 2021
                                                                                            f Sentence



                                                                         N. JOHN A. HOUSTON
                                                                          ITED STATES DISTRICT JUDGE
            Case 3:20-cr-10033-JAH Document 20 Filed 03/16/21 PageID.38 Page 2 of 2

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JORGE ALBERTO JIMENEZ-VELARDE (1)                                        Judgment - Page 2 of 2
CASE NUMBER:              3 :20-CR-10033-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   7 months




 •      Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 12$1   The court makes the following recommendations to the Bureau of Prisons:

        Incarceration in the southwest region to facilitate family visits




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •    at
                  - - - - - - - A.M.                          on
        D    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

                                                                          to
        Defendant delivered on
                                 --------------                                -----------------
 at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                  3:20-CR-10033-JAH
